Title: Circular to the New England Governments, 5 December 1775
From: Washington, George
To: New England Governments

 

Sir
Cambridge December 5th 1775

I have of late, met with abundant reason to be convinced of the impracticability of Recruiting this Army to the new establishment in any reasonable time, by voluntary Inlistments—The causes of such exceeding great lukewarmness, I shall not undertake to point out; sufficient it is to know, that the fact is so—many reasons are assigned, one only I shall mention, and that is, that the present Soldiery are in expectation of drawing from the Landed Interest & Farmers, a Bounty equal to the allowance at the commencement of this Army, and that therefore they play off—Be that as it may, I am satisfied, that this is not a time for trifling, and that the exigency of our Affairs calls aloud for vigorous exertions. By sad experience It is found, that the Connecticut Regiments have deserted and are about to desert the noble cause we are engaged in; nor have I any reason to beleive, that the forces of New Hampshire, this Government or Rhode Island will give stronger proofs of their Attachment to it, when the period of their dismission, (if they claim it) arrives: For after every stimulus which I have been able to throw in their way, and near a months close endeavour, we have Inlisted but about  men, 1500 of which, are to be absent at a Time on Furlough, untill all have gone home, in order that they may visit & provide for their families.
Five Thousand Militia from this Government and the Colony of New Hampshire are ordered to be at this place by the 10 Instant, to releive the Connecticut Regiments & supply the difiency which will be occasioned by their departure & those on Furlough—These men I am told by Officers who have been Eyewitnesses to their behavior, are not to be depended upon for more than a few days, as they soon get tired, grow impatient, ungovernable, and of course leave the Service—What will be the consequence then, If the greatest part of the Army is to be composed of such men?
Upon the New establishment, 26 Regiments were Ordered to be raised, besides those of the Artillery and Riflemen: of these, New Hampshire has three, Massachusets Sixteen, Rhode Island two & Connecticut five—A mode of appointing the Officers was recommended, and as strictly adhered to, as circumstances

would admit of; These Officers are now Recruiting with the success I have mentioned.
Thus Sir have I given you a true & impartial state of our situation, and Submit it to your & the other three New England Colonies wisdom, whether some vigorous measures, If the powers of Government are adequate, ought not to be adopted, to facilitate the completion of this Army, without offering a bounty from the publick, which the Congress have declared against, thinking the terms exclusive thereof, greater than ever Soldiers had—I have by this conveyance laid the matter before Congress, but the critical situation of our affairs will not awaite their deliberation & recommendation, Something must be done without further delay. I am Sir Your most Obedt Servt

Go: Washington

